Case 3:17-cv-00101-RDM Document 511-22 Filed 07/16/20 Page 1 of 5




            EXHIBIT 22
 Case 3:17-cv-00101-RDM Document 511-22 Filed 07/16/20 Page 2 of 5
                                                              Exhibit 22
                                                             Page 1                                                              Page 3
                UNITED STATES DISTRICT COURT                                  1   A P P E A R A N C E S:
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA                          2
                                                                              3   On Behalf of the CONSUMER FINANCIAL PROTECTION
     ---------------------------------x                                       4   BUREAU:
     CONSUMER FINANCIAL PROTECTION                        Civil Action No.    5       Consumer Financial Protection Bureau
     BUREAU,                              3:17-cv-00101                       6       Supervision, Enforcement, Fair Lending &
            Plaintiff,                                                        7        Equal Opportunity
     v.                                                                       8       1700 G Street, NW
     NAVIENT CORPORATION, et al.,                                             9        Washington, DC 20552
            Defendants.                                                      10        (202) 435-7591
     ---------------------------------x                                      11        By: Andrea Matthews, Esq.
                                                                             12       andrea.matthews@cfpb.gov
                                                                             13       By: Chelsea Peter, Esq.
                                                                             14        chelsea.peter@cfpb.gov
                DEPOSITION OF WENDY ZORICK                                   15
                    Washington, D.C.                                         16
                  Thursday, August 29, 2019                                  17   On Behalf of NAVIENT CORPORATION, et al.:
                                                                             18        Wilmer Cutler Pickering Hale and Dorr LLP
                                                                             19       1875 Pennsylvania Avenue, NW
                                                                             20        Washington, DC 20006
                                                                             21        (202) 663-6285
                                                                             22        By: Daniel Kearney, Esq.
                                                                             23       daniel.kearney@wilmerhale.com
                                                                             24
                                                                             25


                                                             Page 2                                                              Page 4
 1                                                                            1        A P P E A R A N C E S (continued):
 2                                                                            2
 3                 Thursday, August 29, 2019                                  3        On Behalf of Navient Defendants:
 4                       9:35 a.m.                                            4            Navient
 5                                                                            5            2001 Edmund Halley Drive
 6                                                                            6            Reston, Virginia 20191
 7                                                                            7            (703) 810-3000
 8                                                                            8            By: Matthew Sheldon, Esq.
 9              The following is the transcript of the                        9
10        deposition of WENDY ZORICK held at the offices of the              10
11        Consumer Financial Protection Bureau, 1990 K Street,               11
12        NW, Washington, DC 20006.                                          12
13                                                                           13
14                                                                           14
15                                                                           15
16                                                                           16        Also present:
17        Reported by: Linda S. Kinkade, RDR CRR RMR RPR CSR                 17           Whitney Harris, CFPB
18        Registered Diplomate Reporter, Nationally Certified                18
19        Realtime Reporter, Registered Professional Reporter                19
20        with Merit Distinction, Certified Shorthand Reporter               20
21        (CA), Notary Public, within and for the District of                21
22        Columbia, and official duly authorized to administer               22
23        oaths and/or affirmations.                                         23
24                                                                           24
25                                                                           25


                                                                                                        1 (Pages 1 to 4)
 Case 3:17-cv-00101-RDM Document 511-22 Filed 07/16/20 Page 3 of 5

                                                 Page 113                                                  Page 115
 1   would look for the investor to articulate what          1        Q. Did he remain at Sallie Mae?
 2   impacts they were interested in.                        2        A. Yes.
 3                 (Exhibit 5 marked for                     3        Q. He did not continue on to Navient?
 4         identification.)                                  4        A. That's right.
 5      Q. The court reporter has handed you what she        5        Q. Is Joe Fisher also on this email?
 6   has kindly marked as Zorick Exhibit 5, which is a       6        A. Yes.
 7   single-page document that begins with the Bates         7        Q. We discussed him before in relation to
 8   number NAV-06075230 and ends with the Bates number      8   Exhibit 2?
 9   NAV-06075231. Please take all the time you need.        9        A. Sorry. What was your -- can you just
10      A. Okay.                                            10   repeat?
11      Q. What is Exhibit 5?                               11        Q. Sure. Had we discussed Joe Fisher before
12      A. Exhibit 5 is an email chain which appears        12   today?
13   to be a continuation of the prior chain.               13        A. Joe was on a prior email chain that we've
14      Q. Does it add any new information to the           14   discussed.
15   prior chain?                                           15        Q. What was his function at the company
16      A. In the chain Leo Subler connects Mark Rein       16   during this time?
17   with Xavier, and Mark asks internal finance and        17        A. Joe was subsequently head of investor
18   investor relations staff to coordinate a discussion    18   relations at Navient after the spin. At this time,
19   between BlackRock and the company.                     19   as I recall, he bore investor relations
20      Q. Do you see the email sent by Leo Subler          20   responsibilities, but I don't recall exactly what his
21   that is dated January 9th, 2013 at 3:05 p.m.?          21   title and role was.
22      A. Yes.                                             22        Q. In his email at the top of the chain Mark
23      Q. Can you please read to me the text of that       23   says, quote, "Can you all please coordinate this call
24   email?                                                 24   between BlackRock and the proper SLM folks," end
25      A. "Sure. Assume your focus will be on              25   quote. Did I get that right?


                                                 Page 114                                                  Page 116
 1   FFELP, correct?"                                        1       A. Yes.
 2       Q. And who is he writing that email to?             2       Q. Do you have an understanding of who the
 3       A. To Xavier Goss at BlackRock.                     3   proper SLM folks would have been?
 4       Q. And what is Xavier's response?                   4       A. No.
 5       A. Xavier confirms, "yes, FFELP."                   5       Q. Would they have included you?
 6       Q. Does this email chain confirm that               6       A. It's possible.
 7   BlackRock was seeking information about income-based    7       Q. Would they have included other people who
 8   repayment and its potential impact going forward on     8   worked with you?
 9   student loan holding relating to FFELP loans?           9       A. Do you mean specifically direct reports of
10         MR. KEARNEY: Objection, foundation.              10   my team or other colleagues in the finance
11       A. It appears to do so.                            11   organization or something else?
12       Q. Who does Mark send the top email to at the      12       Q. Either of the two possibilities you listed
13   beginning of this -- at the top of this chain?         13   first.
14       A. The email is directed to Steve McGarry and      14       A. It's unlikely that anyone else on my team
15   Joe Fisher.                                            15   would have been involved in fielding this type of
16       Q. Who is Steve McGarry?                           16   question at this time. Mark addressed the other
17       A. I don't recall Steve's set of                   17   finance staff in this email already, who I might
18   responsibilities at this time. At various points in    18   expect to be part of such a discussion.
19   the history of the company he was its head of          19       Q. When you say that it's unlikely that
20   investor relations, also had other executive           20   anyone else on your team would have been involved at
21   responsibilities in the finance team, and              21   that time, do you mean anyone else aside from you or
22   subsequently I believe he, again, had executive        22   anyone else aside from Steven McGarry and Joe Fisher?
23   responsibilities at Sallie Mae after the spin.         23       A. When I referred to my team, I refer -- I'm
24       Q. At Sallie Mae after the spin?                   24   referring to my direct reports. So people in my
25       A. Yes.                                            25   reporting structure would not have gone to anyone



                                                                          29 (Pages 113 to 116)
Case 3:17-cv-00101-RDM Document 511-22 Filed 07/16/20 Page 4 of 5
Case 3:17-cv-00101-RDM Document 511-22 Filed 07/16/20 Page 5 of 5
